 


114 HR 5055 RH: Energy and Water Development and Related Agencies Appropriations Act, 2017
U.S. House of Representatives
2016-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 411 
114th CONGRESS 2d Session 
H. R. 5055 
[Report No. 114–532] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2016 
Mr. Simpson, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
Making appropriations for energy and water development and related agencies for the fiscal year ending September 30, 2017, and for other purposes. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for energy and water development and related agencies for the fiscal year ending September 30, 2017, and for other purposes, namely:  ICorps of engineers—civil Department of the army Corps of engineers—civilThe following appropriations shall be expended under the direction of the Secretary of the Army and the supervision of the Chief of Engineers for authorized civil functions of the Department of the Army pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related efforts. InvestigationsFor expenses necessary where authorized by law for the collection and study of basic information pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related needs; for surveys and detailed studies, and plans and specifications of proposed river and harbor, flood and storm damage reduction, shore protection, and aquatic ecosystem restoration projects, and related efforts prior to construction; for restudy of authorized projects; and for miscellaneous investigations, and, when authorized by law, surveys and detailed studies, and plans and specifications of projects prior to construction, $120,000,000, to remain available until expended: Provided, That the Secretary may initiate up to, but not more than, six new study starts during fiscal year 2017: Provided further, That the new study starts will consist of five studies where the majority of the benefits are derived from navigation transportation savings or from flood and storm damage reduction and one study where the majority of benefits are derived from environmental restoration: Provided further, That the Secretary shall not deviate from the new starts proposed in the work plan, once the plan has been submitted to the Committees on Appropriations of both Houses of Congress. ConstructionFor expenses necessary for the construction of river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related projects authorized by law; for conducting detailed studies, and plans and specifications, of such projects (including those involving participation by States, local governments, or private groups) authorized or made eligible for selection by law (but such detailed studies, and plans and specifications, shall not constitute a commitment of the Government to construction); $1,945,580,000, to remain available until expended; of which such sums as are necessary to cover the Federal share of construction costs for facilities under the Dredged Material Disposal Facilities program shall be derived from the Harbor Maintenance Trust Fund as authorized by Public Law 104–303; and of which such sums as are necessary to cover one-half of the costs of construction, replacement, rehabilitation, and expansion of inland waterways projects shall be derived from the Inland Waterways Trust Fund, except as otherwise specifically provided for in law: Provided, That the Secretary may initiate up to, but not more than, four new construction starts during fiscal year 2017: Provided further, That the new construction starts will consist of three projects where the majority of the benefits are derived from navigation transportation savings or from flood and storm damage reduction and one project where the majority of the benefits are derived from environmental restoration: Provided further, That for new construction projects, project cost sharing agreements shall be executed as soon as practicable but no later than August 31, 2017: Provided further, That no allocation for a new start shall be considered final and no work allowance shall be made until the Secretary provides to the Committees on Appropriations of both Houses of Congress an out-year funding scenario demonstrating the affordability of the selected new starts and the impacts on other projects: Provided further, That the Secretary may not deviate from the new starts proposed in the work plan, once the plan has been submitted to the Committees on Appropriations of both Houses of Congress. Mississippi river and tributariesFor expenses necessary for flood damage reduction projects and related efforts in the Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized by law, $345,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for inland harbors shall be derived from the Harbor Maintenance Trust Fund. Operation and maintenanceFor expenses necessary for the operation, maintenance, and care of existing river and harbor, flood and storm damage reduction, aquatic ecosystem restoration, and related projects authorized by law; providing security for infrastructure owned or operated by the Corps, including administrative buildings and laboratories; maintaining harbor channels provided by a State, municipality, or other public agency that serve essential navigation needs of general commerce, where authorized by law; surveying and charting northern and northwestern lakes and connecting waters; clearing and straightening channels; and removing obstructions to navigation, $3,157,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the Harbor Maintenance Trust Fund; of which such sums as become available from the special account for the Corps of Engineers established by the Land and Water Conservation Fund Act of 1965 shall be derived from that account for resource protection, research, interpretation, and maintenance activities related to resource protection in the areas at which outdoor recreation is available; and of which such sums as become available from fees collected under section 217 of Public Law 104–303 shall be used to cover the cost of operation and maintenance of the dredged material disposal facilities for which such fees have been collected: Provided, That 1 percent of the total amount of funds provided for each of the programs, projects, or activities funded under this heading shall not be allocated to a field operating activity prior to the beginning of the fourth quarter of the fiscal year and shall be available for use by the Chief of Engineers to fund such emergency activities as the Chief of Engineers determines to be necessary and appropriate, and that the Chief of Engineers shall allocate during the fourth quarter any remaining funds which have not been used for emergency activities proportionally in accordance with the amounts provided for the programs, projects, or activities. Regulatory programFor expenses necessary for administration of laws pertaining to regulation of navigable waters and wetlands, $200,000,000, to remain available until September 30, 2018. Formerly utilized sites remedial action programFor expenses necessary to clean up contamination from sites in the United States resulting from work performed as part of the Nation's early atomic energy program, $103,000,000, to remain available until expended. Flood control and coastal emergenciesFor expenses necessary to prepare for flood, hurricane, and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters as authorized by law, $34,000,000, to remain available until expended. ExpensesFor expenses necessary for the supervision and general administration of the civil works program in the headquarters of the Corps of Engineers and the offices of the Division Engineers; and for costs of management and operation of the Humphreys Engineer Center Support Activity, the Institute for Water Resources, the United States Army Engineer Research and Development Center, and the United States Army Corps of Engineers Finance Center allocable to the civil works program, $180,000,000, to remain available until September 30, 2018, of which not to exceed $5,000 may be used for official reception and representation purposes and only during the current fiscal year: Provided, That no part of any other appropriation provided in this title shall be available to fund the civil works activities of the Office of the Chief of Engineers or the civil works executive direction and management activities of the division offices: Provided further, That any Flood Control and Coastal Emergencies appropriation may be used to fund the supervision and general administration of emergency operations, repairs, and other activities in response to any flood, hurricane, or other natural disaster. Office of the assistant secretary of the army for civil worksFor the Office of the Assistant Secretary of the Army for Civil Works as authorized by 10 U.S.C. 3016(b)(3), $4,750,000, to remain available until September 30, 2018: Provided, That not more than 25 percent of such amount may be obligated or expended until the Assistant Secretary submits to the Committees on Appropriations of both Houses of Congress a work plan that allocates at least 95 percent of the additional funding provided under each heading in this title (as designated under such heading in the report of the Committee on Appropriations accompanying this Act) to specific programs, projects, or activities. General provisions—corps of engineers—civil (including transfer of funds)  101. (a)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates or initiates a new program, project, or activity;  (2)eliminates a program, project, or activity;  
(3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by this Act;  (4)reduces funds that are directed to be used for a specific program, project, or activity by this Act;  
(5)increases funds for any program, project, or activity by more than $2,000,000 or 10 percent, whichever is less; or  (6)reduces funds for any program, project, or activity by more than $2,000,000 or 10 percent, whichever is less.   
(b)Subsection (a)(1) shall not apply to any project or activity authorized under section 205 of the Flood Control Act of 1948, section 14 of the Flood Control Act of 1946, section 208 of the Flood Control Act of 1954, section 107 of the River and Harbor Act of 1960, section 103 of the River and Harbor Act of 1962, section 111 of the River and Harbor Act of 1968, section 1135 of the Water Resources Development Act of 1986, section 206 of the Water Resources Development Act of 1996, or section 204 of the Water Resources Development Act of 1992.  (c)The Corps of Engineers shall submit reports on a quarterly basis to the Committees on Appropriations of both Houses of Congress detailing all the funds reprogrammed between programs, projects, activities, or categories of funding. The first quarterly report shall be submitted not later than 60 days after the date of enactment of this Act.   
102.None of the funds made available in this title may be used to award or modify any contract that commits funds beyond the amounts appropriated for that program, project, or activity that remain unobligated, except that such amounts may include any funds that have been made available through reprogramming pursuant to section 101.  103.The Secretary of the Army may transfer to the Fish and Wildlife Service, and the Fish and Wildlife Service may accept and expend, up to $5,400,000 of funds provided in this title under the heading Operation and Maintenance to mitigate for fisheries lost due to Corps of Engineers projects.  
104.None of the funds in this Act shall be used for an open lake placement alternative for dredged material, after evaluating the least costly, environmentally acceptable manner for the disposal or management of dredged material originating from Lake Erie or tributaries thereto, unless it is approved under a State water quality certification pursuant to section 401 of the Federal Water Pollution Control Act (33 U.S.C. 1341); Provided further, That until an open lake placement alternative for dredged material is approved under a State water quality certification, the Corps of Engineers shall continue upland placement of such dredged material consistent with the requirements of section 101 of the Water Resources Development Act of 1986 (33 U.S.C. 2211).  105. None of the funds made available in this title may be used for any acquisition that is not consistent with 48 CFR 225.7007.
106.None of the funds made available by this Act may be used to carry out any water supply reallocation study under the Wolf Creek Dam, Lake Cumberland, Kentucky, project authorized under the Act of July 24, 1946 (60 Stat. 636, ch. 595).  107.The Secretary of the Army, acting through the Chief of Engineers, may accept from the Trinity River Authority of Texas, if received by September 30, 2016, $31,233,401 as payment in full for amounts owed to the United States, including any accrued interest, for the approximately 61,747.1 acre-feet of water supply storage space in Joe Pool Lake, Texas (previously known as Lakeview Lake) for which payment has not commenced under Article 5.a. (relating to project investment costs) of contract number DACW63-76-C-0106 as of the date of enactment of this section.
108.None of the funds made available in this or any other Act making appropriations for Energy and Water Development for any fiscal year may be used by the Corps of Engineers to develop, adopt, implement, administer, or enforce any change to the regulations in effect on October 1, 2012, pertaining to the definitions of the terms fill material or discharge of fill material for the purposes of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).  109.Notwithstanding section 404(f)(2) of the Federal Water Pollution Control Act (33 U.S.C. 1344(f)(2)), none of the funds made available by this Act may be used to require a permit for the discharge of dredged or fill material under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) for the activities identified in subparagraphs (A) and (C) of section 404(f)(1) of the Act (33 U.S.C. 1344(f)(1)(A), (C)).
110.None of the funds made available in this or any other Act making appropriations for Energy and Water Development for any fiscal year may be used by the Corps of Engineers to develop, adopt, implement, administer, or enforce any change to the regulations and guidance in effect on October 1, 2012, pertaining to the definition of waters under the jurisdiction of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), including the provisions of the rules dated November 13, 1986, and August 25, 1993, relating to such jurisdiction, and the guidance documents dated January 15, 2003, and December 2, 2008, relating to such jurisdiction. 111.As of the date of enactment of this Act and each fiscal year thereafter, the Secretary of the Army shall not promulgate or enforce any regulation that prohibits an individual from possessing a firearm, including an assembled or functional firearm, at a water resources development project covered under section 327.0 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act), if—
(1)the individual is not otherwise prohibited by law from possessing the firearm; and (2)the possession of the firearm is in compliance with the law of the State in which the water resources development project is located.  
IIDepartment of the interior 
Central utah project Central utah project completion accountFor carrying out activities authorized by the Central Utah Project Completion Act, $11,000,000, to remain available until expended, of which $1,300,000 shall be deposited into the Utah Reclamation Mitigation and Conservation Account for use by the Utah Reclamation Mitigation and Conservation Commission: Provided, That of the amount provided under this heading, $1,350,000 shall be available until September 30, 2018, for expenses necessary in carrying out related responsibilities of the Secretary of the Interior: Provided further, That for fiscal year 2017, of the amount made available to the Commission under this Act or any other Act, the Commission may use an amount not to exceed $1,500,000 for administrative expenses. Bureau of reclamationThe following appropriations shall be expended to execute authorized functions of the Bureau of Reclamation: Water and related resources (including transfers of funds)For management, development, and restoration of water and related natural resources and for related activities, including the operation, maintenance, and rehabilitation of reclamation and other facilities, participation in fulfilling related Federal responsibilities to Native Americans, and related grants to, and cooperative and other agreements with, State and local governments, federally recognized Indian tribes, and others, $982,972,000, to remain available until expended, of which $22,000 shall be available for transfer to the Upper Colorado River Basin Fund and $5,551,000 shall be available for transfer to the Lower Colorado River Basin Development Fund; of which such amounts as may be necessary may be advanced to the Colorado River Dam Fund: Provided, That such transfers may be increased or decreased within the overall appropriation under this heading: Provided further, That of the total appropriated, the amount for program activities that can be financed by the Reclamation Fund or the Bureau of Reclamation special fee account established by 16 U.S.C. 6806 shall be derived from that Fund or account: Provided further, That funds contributed under 43 U.S.C. 395 are available until expended for the purposes for which the funds were contributed: Provided further, That funds advanced under 43 U.S.C. 397a shall be credited to this account and are available until expended for the same purposes as the sums appropriated under this heading: Provided further, That of the amounts provided herein, funds may be used for high-priority projects which shall be carried out by the Youth Conservation Corps, as authorized by 16 U.S.C. 1706. Central valley project restoration fundFor carrying out the programs, projects, plans, habitat restoration, improvement, and acquisition provisions of the Central Valley Project Improvement Act, $55,606,000, to be derived from such sums as may be collected in the Central Valley Project Restoration Fund pursuant to sections 3407(d), 3404(c)(3), and 3405(f) of Public Law 102–575, to remain available until expended: Provided, That the Bureau of Reclamation is directed to assess and collect the full amount of the additional mitigation and restoration payments authorized by section 3407(d) of Public Law 102–575: Provided further, That none of the funds made available under this heading may be used for the acquisition or leasing of water for in-stream purposes if the water is already committed to in-stream purposes by a court adopted decree or order. California bay-delta restoration (including transfers of funds)For carrying out activities authorized by the Water Supply, Reliability, and Environmental Improvement Act, consistent with plans to be approved by the Secretary of the Interior, $36,000,000, to remain available until expended, of which such amounts as may be necessary to carry out such activities may be transferred to appropriate accounts of other participating Federal agencies to carry out authorized purposes: Provided, That funds appropriated herein may be used for the Federal share of the costs of CALFED Program management: Provided further, That CALFED implementation shall be carried out in a balanced manner with clear performance measures demonstrating concurrent progress in achieving the goals and objectives of the Program. Policy and administrationFor expenses necessary for policy, administration, and related functions in the Office of the Commissioner, the Denver office, and offices in the five regions of the Bureau of Reclamation, to remain available until September 30, 2018, $59,000,000, to be derived from the Reclamation Fund and be nonreimbursable as provided in 43 U.S.C. 377: Provided, That no part of any other appropriation in this Act shall be available for activities or functions budgeted as policy and administration expenses. Administrative provisionAppropriations for the Bureau of Reclamation shall be available for purchase of not to exceed five passenger motor vehicles, which are for replacement only. General provisions—department of the interior  201. (a)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates or initiates a new program, project, or activity; (2)eliminates a program, project, or activity; 
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by this Act; (4)restarts or resumes any program, project or activity for which funds are not provided in this Act, unless prior approval is received from the Committees on Appropriations of both Houses of Congress; 
(5)transfers funds in excess of the following limits— (A)15 percent for any program, project or activity for which $2,000,000 or more is available at the beginning of the fiscal year; or 
(B)$300,000 for any program, project or activity for which less than $2,000,000 is available at the beginning of the fiscal year; (6)transfers more than $500,000 from either the Facilities Operation, Maintenance, and Rehabilitation category or the Resources Management and Development category to any program, project, or activity in the other category; or 
(7)transfers, where necessary to discharge legal obligations of the Bureau of Reclamation, more than $5,000,000 to provide adequate funds for settled contractor claims, increased contractor earnings due to accelerated rates of operations, and real estate deficiency judgments.  (b)Subsection (a)(5) shall not apply to any transfer of funds within the Facilities Operation, Maintenance, and Rehabilitation category.  
(c)For purposes of this section, the term transfer means any movement of funds into or out of a program, project, or activity. (d)The Bureau of Reclamation shall submit reports on a quarterly basis to the Committees on Appropriations of both Houses of Congress detailing all the funds reprogrammed between programs, projects, activities, or categories of funding. The first quarterly report shall be submitted not later than 60 days after the date of enactment of this Act. 
202. 
(a)None of the funds appropriated or otherwise made available by this Act may be used to determine the final point of discharge for the interceptor drain for the San Luis Unit until development by the Secretary of the Interior and the State of California of a plan, which shall conform to the water quality standards of the State of California as approved by the Administrator of the Environmental Protection Agency, to minimize any detrimental effect of the San Luis drainage waters. (b)The costs of the Kesterson Reservoir Cleanup Program and the costs of the San Joaquin Valley Drainage Program shall be classified by the Secretary of the Interior as reimbursable or nonreimbursable and collected until fully repaid pursuant to the Cleanup Program—Alternative Repayment Plan and the SJVDP—Alternative Repayment Plan described in the report entitled Repayment Report, Kesterson Reservoir Cleanup Program and San Joaquin Valley Drainage Program, February 1995, prepared by the Department of the Interior, Bureau of Reclamation. Any future obligations of funds by the United States relating to, or providing for, drainage service or drainage studies for the San Luis Unit shall be fully reimbursable by San Luis Unit beneficiaries of such service or studies pursuant to Federal reclamation law.
203.Section 205(2) of division D of Public Law 114–113 is amended by striking 2016 and inserting 2017. 204.Scientifically supported implementation of omr flow requirements (a)To maximize water supplies for the Central Valley Project and the State Water Project, in implementing the provisions of the smelt biological opinion or salmonid biological opinion, or any successor biological opinions or court orders, pertaining to management of reverse flow in the Old and Middle Rivers, the Secretary of the Interior shall—
(1)consider the relevant provisions of the applicable biological opinions or any successor biological opinions; (2)manage export pumping rates to achieve a reverse OMR flow rate of -5,000 cubic feet per second unless existing information or that developed by the Secretary of the Interior under paragraphs (3) and (4) leads the Secretary to reasonably conclude, using the best scientific and commercial data available, that a less negative OMR flow rate is necessary to avoid a significant negative impact on the long-term survival of the species covered by the smelt biological opinion or salmonid biological opinion. If the best scientific and commercial data available to the Secretary indicates that a reverse OMR flow rate more negative than -5,000 cubic feet per second can be established without an imminent negative impact on the long-term survival of the species covered by the smelt biological opinion or salmonid biological opinion, the Secretary shall manage export pumping rates to achieve that more negative OMR flow rate;
(3)document, in writing, any significant facts about real-time conditions relevant to the determinations of OMR reverse flow rates, including— (A)whether targeted real-time fish monitoring pursuant to this section, including monitoring in the vicinity of Station 902, indicates that a significant negative impact on the long-term survival of species covered by the smelt biological opinion or salmonid biological opinion is imminent; and
(B)whether near-term forecasts with available models show under prevailing conditions that OMR flow of -5,000 cubic feet per second or higher will cause a significant negative impact on the long-term survival of species covered by the smelt biological opinion or salmonid biological opinion; (4)show, in writing, that any determination to manage OMR reverse flow at rates less negative than -5,000 cubic feet per second is necessary to avoid a significant negative impact on the long-term survival of species covered by the smelt biological opinion or salmonid biological opinion, and provide, in writing, an explanation of the data examined and the connection between those data and the choice made, after considering—
(A)the distribution of Delta smelt throughout the Delta; (B)the potential effects of documented, quantified entrainment on subsequent Delta smelt abundance;
(C)the water temperature; (D)other significant factors relevant to the determination; and
(E)whether any alternative measures could have a substantially lesser water supply impact; and (5)for any subsequent smelt biological opinion or salmonid biological opinion, make the showing required in paragraph (4) for any determination to manage OMR reverse flow at rates less negative than the most negative limit in the biological opinion if the most negative limit in the biological opinion is more negative than -5,000 cubic feet per second.
(b)No reinitiation of consultationIn implementing or at the conclusion of actions under subsection (a), the Secretary of the Interior or the Secretary of Commerce shall not reinitiate consultation on those adjusted operations unless there is a significant negative impact on the long-term survival of the species covered by the smelt biological opinion or salmonid biological opinion. Any action taken under subsection (a) that does not create a significant negative impact on the long-term survival to species covered by the smelt biological opinion or salmonid biological opinion will not alter application of the take permitted by the incidental take statement in the biological opinion under section 7(o)(2) of the Endangered Species Act of 1973. (c)Calculation of reverse flow in omrWithin 90 days of the enactment of this title, the Secretary of the Interior is directed, in consultation with the California Department of Water Resources to revise the method used to calculate reverse flow in Old and Middle Rivers, for implementation of the reasonable and prudent alternatives in the smelt biological opinion and the salmonid biological opinion, and any succeeding biological opinions, for the purpose of increasing Central Valley Project and State Water Project water supplies. The method of calculating reverse flow in Old and Middle Rivers shall be reevaluated not less than every five years thereafter to achieve maximum export pumping rates within limits established by the smelt biological opinion, the salmonid biological opinion, and any succeeding biological opinions.
205.Temporary operational flexibility for first few storms of the water year
(a)In generalConsistent with avoiding an immediate significant negative impact on the long-term survival upon listed fish species over and above the range of impacts authorized under the Endangered Species Act of 1973 and other environmental protections under subsection (d), the Secretary of the Interior and the Secretary of Commerce shall authorize the Central Valley Project and the California State Water Project, combined, to operate at levels that result in negative OMR flows at -7,500 cubic feet per second (based on United States Geological Survey gauges on Old and Middle Rivers) daily average as described in subsections (b) and (c) to capture peak flows during storm events. (b)Days of temporary operational flexibilityThe temporary operational flexibility described in subsection (a) shall be authorized on days that the California Department of Water Resources determines the net Sacramento-San Joaquin River Delta outflow index is at, or above, 13,000 cubic feet per second.
(c)Compliance with endangered species act authorizationsIn carrying out this section, the Secretary of the Interior and the Secretary of Commerce may continue to impose any requirements under the smelt biological opinion and salmonid biological opinion during any period of temporary operational flexibility as they determine are reasonably necessary to avoid additional significant negative impacts on the long-term survival of a listed fish species over and above the range of impacts authorized under the Endangered Species Act of 1973, provided that the requirements imposed do not reduce water supplies available for the Central Valley Project and the California State Water Project. (d)Other environmental protections (1)State lawThe actions of the Secretary of the Interior and the Secretary of Commerce under this section shall be consistent with applicable regulatory requirements under State law. The foregoing does not constitute a waiver of sovereign immunity.
(2)First sediment flushDuring the first flush of sediment out of the Sacramento-San Joaquin River Delta in each water year, and provided that such determination is based upon objective evidence, OMR flow may be managed at rates less negative than -5,000 cubic feet per second for a minimum duration to avoid movement of adult Delta smelt (Hypomesus transpacificus) to areas in the southern Sacramento-San Joaquin River Delta that would be likely to increase entrainment at Central Valley Project and California State Water Project pumping plants. (3)Applicability of opinionThis section shall not affect the application of the salmonid biological opinion from April 1 to May 31, unless the Secretary of Commerce finds, based on the best scientific and commercial data available, that some or all of such applicable requirements may be adjusted during this time period to provide emergency water supply relief without resulting in additional adverse effects over and above the range of impacts authorized under the Endangered Species Act of 1973. In addition to any other actions to benefit water supply, the Secretary of the Interior and the Secretary of Commerce shall consider allowing through-Delta water transfers to occur during this period if they can be accomplished consistent with section 3405(a)(1)(H) of the Central Valley Project Improvement Act. Water transfers solely or exclusively through the California State Water Project that do not require any use of Reclamation facilities or approval by Reclamation are not required to be consistent with section 3405(a)(1)(H) of the Central Valley Project Improvement Act.
(4)MonitoringDuring operations under this section, the Commissioner of Reclamation, in coordination with the United States Fish and Wildlife Service, National Marine Fisheries Service, and California Department of Fish and Wildlife, shall undertake expanded monitoring programs and other data gathering to improve Central Valley Project and California State Water Project water supplies, to ensure incidental take levels are not exceeded, and to identify potential negative impacts, if any, and actions necessary to mitigate impacts of the temporary operational flexibility to species listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). (e)Effect of high outflowsIn recognition of the high outflow levels from the Sacramento-San Joaquin River Delta during the days this section is in effect under subsection (b), the Secretary of the Interior and the Secretary of Commerce shall not count such days toward the 5-day and 14-day running averages of tidally filtered daily Old and Middle River flow requirements under the smelt biological opinion and salmonid biological opinion, as long as the Secretaries avoid significant negative impact on the long-term survival of listed fish species over and above the range of impacts authorized under the Endangered Species Act of 1973.
(f)Level of detail required for analysisIn articulating the determinations required under this section, the Secretary of the Interior and the Secretary of Commerce shall fully satisfy the requirements herein but shall not be expected to provide a greater level of supporting detail for the analysis than feasible to provide within the short timeframe permitted for timely decision making in response to changing conditions in the Sacramento-San Joaquin River Delta. (g)Omr flowsThe Secretary of the Interior and the Secretary of Commerce shall, through the adaptive management provisions in the salmonid biological opinion, limit OMR reverse flow to -5,000 cubic feet per second based on date-certain triggers in the salmonid biological opinions only if using real-time migration information on salmonids demonstrates that such action is necessary to avoid a significant negative impact on the long-term survival of listed fish species over and above the range of impacts authorized under the Endangered Species Act of 1973.
(h)No reinitiation of consultationIn implementing or at the conclusion of actions under this section, the Secretary of the Interior shall not reinitiate consultation on those adjusted operations if there is no immediate significant negative impact on the long-term survival of listed fish species over and above the range of impacts authorized under the Endangered Species Act of 1973. Any action taken under this section that does not create an immediate significant negative impact on the long-term survival of listed fish species over and above the range of impacts authorized under the Endangered Species Act of 1973 will not alter application of the take permitted by the incidental take statement in those biological opinions under section 7(o)(2) of the Endangered Species Act of 1973. 206.State water project offset and water rights protections (a)Offset for state water project (1)Implementation impactsThe Secretary of the Interior shall confer with the California Department of Fish and Wildlife in connection with the implementation of this section on potential impacts to any consistency determination for operations of the State Water Project issued pursuant to California Fish and Game Code section 2080.1.
(2)Additional yieldIf, as a result of the application of this section, the California Department of Fish and Wildlife— (A)determines that operations of the State Water Project are inconsistent with the consistency determinations issued pursuant to California Fish and Game Code section 2080.1 for operations of the State Water Project; or
(B)requires take authorization under California Fish and Game Code section 2081 for operation of the State Water Project in a manner that directly or indirectly results in reduced water supply to the State Water Project as compared with the water supply available under the smelt biological opinion and the salmonid biological opinion; and as a result, Central Valley Project yield is greater than it otherwise would have been, then that additional yield shall be made available to the State Water Project for delivery to State Water Project contractors to offset that reduced water supply. (3)Notification related to environmental protectionsThe Secretary of the Interior and Secretary of Commerce shall—
(A)notify the Director of the California Department of Fish and Wildlife regarding any changes in the manner in which the smelt biological opinion or the salmonid biological opinion is implemented; and (B)confirm that those changes are consistent with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
(b)Area of origin and water rights protections
(1)In generalThe Secretary of the Interior and the Secretary of Commerce, in carrying out the mandates of this section, shall take no action that— (A)diminishes, impairs, or otherwise affects in any manner any area of origin, watershed of origin, county of origin, or any other water rights protection, including rights to water appropriated before December 19, 1914, provided under State law;
(B)limits, expands or otherwise affects the application of section 10505, 10505.5, 11128, 11460, 11461, 11462, 11463 or 12200 through 12220 of the California Water Code or any other provision of State water rights law, without respect to whether such a provision is specifically referred to in this section; or (C)diminishes, impairs, or otherwise affects in any manner any water rights or water rights priorities under applicable law.
(2)Section 7 of the endangered species actAny action proposed to be undertaken by the Secretary of the Interior and the Secretary of Commerce pursuant to both this section and section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) shall be undertaken in a manner that does not alter water rights or water rights priorities established by California law or it shall not be undertaken at all. Nothing in this subsection affects the obligations of the Secretary of the Interior and the Secretary of Commerce under section 7 of the Endangered Species Act of 1973. (3)Effect of act (A)Nothing in this section affects or modifies any obligation of the Secretary of the Interior under section 8 of the Act of June 17, 1902 (32 Stat. 390, chapter 1093).
(B)Nothing in this section diminishes, impairs, or otherwise affects in any manner any Project purposes or priorities for the allocation, delivery or use of water under applicable law, including the Project purposes and priorities established under section 3402 and section 3406 of the Central Valley Project Improvement Act (Public Law 102–575; 106 Stat. 4706). (c)No redirected adverse impacts (1)In generalThe Secretary of the Interior and Secretary of Commerce shall not carry out any specific action authorized under this section that will directly or through State agency action indirectly result in the involuntary reduction of water supply to an individual, district, or agency that has in effect a contract for water with the State Water Project or the Central Valley Project, including Settlement and Exchange contracts, refuge contracts, and Friant Division contracts, as compared to the water supply that would be provided in the absence of action under this section, and nothing in this section is intended to modify, amend or affect any of the rights and obligations of the parties to such contracts.
(2)Action on determinationIf, after exploring all options, the Secretary of the Interior or the Secretary of Commerce makes a final determination that a proposed action under this section cannot be carried out in accordance with paragraph (1), that Secretary— (A)shall document that determination in writing for that action, including a statement of the facts relied on, and an explanation of the basis, for the decision;
(B)may exercise the Secretary’s existing authority, including authority to undertake the drought-related actions otherwise addressed in this title, or to otherwise comply with other applicable law, including the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and (C)shall comply with subsection (a).
(d)Allocations for sacramento valley water service contractors
(1)DefinitionsIn this subsection: (A)Existing central valley project agricultural water service contractor within the sacramento river watershedThe term ‘‘existing Central Valley Project agricultural water service contractor within the Sacramento River Watershed’’ means any water service contractor within the Shasta, Trinity, or Sacramento River division of the Central Valley Project that has in effect a water service contract on the date of enactment of this section that provides water for irrigation.
(B)Year termsThe terms ‘‘Above Normal’’, ‘‘Below Normal’’, ‘‘Dry’’, and ‘‘Wet’’, with respect to a year, have the meanings given those terms in the Sacramento Valley Water Year Type (40–30–30) Index. (2)Allocations of water (A)AllocationsSubject to subsection (c), the Secretary of the Interior shall make every reasonable effort in the operation of the Central Valley Project to allocate water provided for irrigation purposes to each existing Central Valley Project agricultural water service contractor within the Sacramento River Watershed in accordance with the following:
(i)Not less than 100 percent of the contract quantity of the existing Central Valley Project agricultural water service contractor within the Sacramento River Watershed in a ‘‘Wet’’ year. (ii)Not less than 100 percent of the contract quantity of the existing Central Valley Project agricultural water service Contractor within the Sacramento River Watershed in an ‘‘Above Normal’’ year.
(iii)Not less than 100 percent of the contract quantity of the existing Central Valley Project agricultural water service contractor within the Sacramento River Watershed in a ‘‘Below Normal’’ year that is preceded by an ‘‘Above Normal’’ or ‘‘Wet’’ year. (iv)Not less than 50 percent of the contract quantity of the existing Central Valley Project agricultural water service contractor within the Sacramento River Watershed in a ‘‘Dry’’ year that is preceded by a ‘‘Below Normal’’, ‘‘Above Normal’’, or ‘‘Wet’’ year.
(v)Subject to clause (ii), in any other year not identified in any of clauses (i) through (iv), not less than twice the allocation percentage to south-of-Delta Central Valley Project agricultural water service contractors, up to 100 percent. (B)Effect of clauseNothing in clause (A)(v) precludes an allocation to an existing Central Valley Project agricultural water service contractor within the Sacramento River Watershed that is greater than twice the allocation percentage to a south-of-Delta Central Valley Project agricultural water service contractor.
(3)Protection of environment, municipal and industrial supplies, and other contractors
(A)EnvironmentNothing in paragraph (2) shall adversely affect— (i)the cold water pool behind Shasta Dam;
(ii)the obligation of the Secretary of the Interior to make water available to managed wetlands pursuant to section 3406(d) of the Central Valley Project Improvement Act (Public Law 102–575; 106 Stat. 4722); or (iii)any obligation—
(I)of the Secretary of the Interior and the Secretary of Commerce under the smelt biological opinion, the salmonid biological opinion, or any other applicable biological opinion; or (II)under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or any other applicable law (including regulations).
(B)Municipal and industrial suppliesNothing in paragraph (2)— (i)modifies any provision of a water Service contract that addresses municipal or industrial water shortage policies of the Secretary of the Interior and the Secretary of Commerce;
(ii)affects or limits the authority of the Secretary of the Interior and the Secretary of Commerce to adopt or modify municipal and industrial water shortage policies; (iii)affects or limits the authority of the Secretary of the Interior and the Secretary of Commerce to implement a municipal or industrial water shortage policy;
(iv)constrains, governs, or affects, directly or indirectly, the operations of the American River division of the Central Valley Project or any deliveries from that division or a unit or facility of that division; or (v)affects any allocation to a Central Valley Project municipal or industrial water service contractor by increasing or decreasing allocations to the contractor, as compared to the allocation the contractor would have received absent paragraph (2).
(C)Other contractorsNothing in subsection (b)— (i)affects the priority of any individual or entity with Sacramento River water rights, including an individual or entity with a Sacramento River settlement contract, that has priority to the diversion and use of Sacramento River water over water rights held by the United States for operations of the Central Valley Project;
(ii)affects the obligation of the United States to make a substitute supply of water available to the San Joaquin River exchange contractors; (iii)affects the allocation of water to Friant division contractors of the Central Valley Project;
(iv)results in the involuntary reduction in contract water allocations to individuals or entities with contracts to receive water from the Friant division; or (v)authorizes any actions inconsistent with State water rights law.
207.None of the funds in this Act shall be available to implement the Stipulation of Settlement (Natural Resources Defense Council, et al. v. Kirk Rodgers, et al., Eastern District of California, No. Civ. 9 S–88–1658 LKK/GGH) or subtitle A of title X of Public Law 111–11. 208.None of the funds in this Act shall be available for the purchase of water in the State of California to supplement instream flow within a river basin that has suffered a drought within the last two years.
209.The Commissioner of Reclamation is directed to work with local water and irrigation districts in the Stanislaus River Basin to ascertain the water storage made available by the Draft Plan of Operations in New Melones Reservoir (DRPO) for water conservation programs, conjunctive use projects, water transfers, rescheduled project water and other projects to maximize water storage and ensure the beneficial use of the water resources in the Stanislaus River Basin. All such programs and projects shall be implemented according to all applicable laws and regulations. The source of water for any such storage program at New Melones Reservoir shall be made available under a valid water right, consistent with the State water transfer guidelines and any other applicable State water law. The Commissioner shall inform the Congress within 18 months setting forth the amount of storage made available by the DRPO that has been put to use under this program, including proposals received by the Commissioner from interested parties for the purpose of this section.  IIIDepartment of energyEnergy programsEnergy Efficiency and Renewable EnergyFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy efficiency and renewable energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $1,825,000,000, to remain available until expended: Provided, That of such amount, $149,500,000 shall be available until September 30, 2018, for program direction.Electricity delivery and energy reliabilityFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for electricity delivery and energy reliability activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $225,000,000, to remain available until expended: Provided, That of such amount, $28,000,000 shall be available until September 30, 2018, for program direction.Nuclear energyFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for nuclear energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion and the purchase of no more than three emergency service vehicles for replacement only, $1,011,616,000, to remain available until expended: Provided, That of such amount, $80,000,000 shall be available until September 30, 2018, for program direction.Fossil energy research and developmentFor Department of Energy expenses necessary in carrying out fossil energy research and development activities, under the authority of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition of interest, including defeasible and equitable interests in any real property or any facility or for plant or facility acquisition or expansion, and for conducting inquiries, technological investigations and research concerning the extraction, processing, use, and disposal of mineral substances without objectionable social and environmental costs (30 U.S.C. 3, 1602, and 1603), $645,000,000, to remain available until expended: Provided, That of such amount $59,475,000 shall be available until September 30, 2018, for program direction.Office of technology transitionsFor Department of Energy expenses necessary for technology transitions and commercialization activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), section 1001 of the Energy Policy Act of 2005 (42 U.S.C. 16391), and the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701 et seq.), $7,000,000, to remain available until September 30, 2018.Naval petroleum and oil shale reservesFor Department of Energy expenses necessary to carry out naval petroleum and oil shale reserve activities, $14,950,000, to remain available until expended: Provided, That notwithstanding any other provision of law, unobligated funds remaining from prior years shall be available for all naval petroleum and oil shale reserve activities.Strategic petroleum reserveFor Department of Energy expenses necessary for Strategic Petroleum Reserve facility development and operations and program management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $257,000,000, to remain available until expended.Northeast home heating oil reserveFor Department of Energy expenses necessary for Northeast Home Heating Oil Reserve storage, operation, and management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $6,500,000, to remain available until expended.Energy information administrationFor Department of Energy expenses necessary in carrying out the activities of the Energy Information Administration, $122,000,000, to remain available until expended.Non-Defense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for non-defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $226,745,000, to remain available until expended.Uranium enrichment decontamination and decommissioning fundFor Department of Energy expenses necessary in carrying out uranium enrichment facility decontamination and decommissioning, remedial actions, and other activities of title II of the Atomic Energy Act of 1954 (42 U.S.C. 2297f et seq.) and title A, subtitle X, of the Energy Policy Act of 1992 (42 U.S.C. 2296a et seq.), $698,540,000, to be derived from the Uranium Enrichment Decontamination and Decommissioning Fund, to remain available until expended, of which $32,959,000 shall be available in accordance with title A, subtitle X, of the Energy Policy Act of 1992.ScienceFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for science activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or facility or for plant or facility acquisition, construction, or expansion, and purchase of not more than 17 passenger motor vehicles for replacement only, including one ambulance and one bus, $5,400,000,000, to remain available until expended: Provided, That of such amount, $184,697,000 shall be available until September 30, 2018, for program direction.Nuclear waste disposalFor nuclear waste disposal activities to carry out the purposes of the Nuclear Waste Policy Act of 1982 (Public Law 97–425), including the acquisition of real property or facility construction or expansion, $150,000,000, to remain available until expended, and to be derived from the Nuclear Waste Fund:Provided, That of the amount provided under this heading, $5,000,000 shall be made available to affected units of local government, as defined in section 2(31) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101(31)), to support the Yucca Mountain geologic repository, as authorized by such Act. Advanced research projects agency—energyFor Department of Energy expenses necessary in carrying out the activities authorized by section 5012 of the America COMPETES Act (42 U.S.C. 16538), $305,889,000, to remain available until expended: Provided, That of such amount, $29,250,000 shall be available until September 30, 2018, for program direction.Title 17 innovative technology loan guarantee programSuch sums as are derived from amounts received from borrowers pursuant to section 1702(b) of the Energy Policy Act of 2005 (42 U.S.C. 16512(b)) under this heading in prior Acts, shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided, That for necessary administrative expenses to carry out this Loan Guarantee program, $37,000,000 is appropriated, to remain available until September 30, 2018: Provided further, That $30,000,000 of the fees collected pursuant to section 1702(h) of the Energy Policy Act of 2005 shall be credited as offsetting collections to this account to cover administrative expenses and shall remain available until expended, so as to result in a final fiscal year 2017 appropriation from the general fund estimated at not more than $7,000,000: Provided further, That fees collected under section 1702(h) in excess of the amount appropriated for administrative expenses shall not be available until appropriated: Provided further, That the Department of Energy shall not subordinate any loan obligation to other financing in violation of section 1702 of the Energy Policy Act of 2005 or subordinate any Guaranteed Obligation to any loan or other debt obligations in violation of section 609.10 of title 10, Code of Federal Regulations.Advanced technology vehicles manufacturing loan programFor Department of Energy administrative expenses necessary in carrying out the Advanced Technology Vehicles Manufacturing Loan Program, $5,000,000, to remain available until September 30, 2018.Departmental administrationFor salaries and expenses of the Department of Energy necessary for departmental administration in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), $233,971,000, to remain available until September 30, 2018, including the hire of passenger motor vehicles and official reception and representation expenses not to exceed $30,000, plus such additional amounts as necessary to cover increases in the estimated amount of cost of work for others notwithstanding the provisions of the Anti-Deficiency Act (31 U.S.C. 1511 et seq.): Provided, That such increases in cost of work are offset by revenue increases of the same or greater amount: Provided further, That moneys received by the Department for miscellaneous revenues estimated to total $103,000,000 in fiscal year 2017 may be retained and used for operating expenses within this account, as authorized by section 201 of Public Law 95–238, notwithstanding the provisions of 31 U.S.C. 3302: Provided further, That the sum herein appropriated shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2017 appropriation from the general fund estimated at not more than $130,971,000: Provided further, That of the total amount made available under this heading, $31,000,000 is for Energy Policy and Systems Analysis.Office of the inspector generalFor expenses necessary for the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, $44,424,000, to remain available until September 30, 2018.Atomic energy defense activitiesNational nuclear security administrationWeapons activities(including rescission of funds)For Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for atomic energy defense weapons activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $9,285,147,000, to remain available until expended: Provided, That of such amount, $97,118,000 shall be available until September 30, 2018, for program direction: Provided further, That of the unobligated balances from prior year appropriations available under this heading, $42,000,000 is hereby rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Defense nuclear nonproliferation(including rescission of funds)For Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for defense nuclear nonproliferation activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $1,821,916,000, to remain available until expended:Provided, That funds provided by this Act for Project 99–D–143, Mixed Oxide Fuel Fabrication Facility, and by prior Acts that remain unobligated for such Project, may be made available only for construction and program support activities for such Project:Provided further, That of the unobligated balances from prior year appropriations available under this heading, $14,000,000 is hereby rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Naval reactorsFor Department of Energy expenses necessary for naval reactors activities to carry out the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition (by purchase, condemnation, construction, or otherwise) of real property, plant, and capital equipment, facilities, and facility expansion, $1,420,120,000, to remain available until expended: Provided, That of such amount, $44,100,000 shall be available until September 30, 2018, for program direction.Federal salaries and expensesFor expenses necessary for Federal Salaries and Expenses in the National Nuclear Security Administration, $382,387,000, to remain available until September 30, 2018, including official reception and representation expenses not to exceed $12,000.Environmental and other defense activitiesDefense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for atomic energy defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed one fire apparatus pumper truck, one aerial lift truck, one refuse truck, and one semi-truck for replacement only, $5,226,950,000, to remain available until expended: Provided, That of such amount, $290,050,000 shall be available until September 30, 2018, for program direction: Provided further, That of such amount, $26,800,000 shall be available for the purpose of a payment by the Secretary of Energy to the State of New Mexico for road improvements in accordance with section 15(b) of the Waste Isolation Pilot Plant Land Withdrawal Act (Public Law 102–579): Provided further, That the amount made available by the previous proviso shall be separate from any appropriations of funds for the Waste Isolation Pilot Plant.Other defense activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses, necessary for atomic energy defense, other defense activities, and classified activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $776,425,000, to remain available until expended: Provided, That of such amount, $254,230,000 shall be available until September 30, 2018, for program direction.Power marketing administrationsBonneville power administration fundExpenditures from the Bonneville Power Administration Fund, established pursuant to Public Law 93–454, are approved for official reception and representation expenses in an amount not to exceed $5,000: Provided, That during fiscal year 2017, no new direct loan obligations may be made.Operation and maintenance, southeastern power administrationFor expenses necessary for operation and maintenance of power transmission facilities and for marketing electric power and energy, including transmission wheeling and ancillary services, pursuant to section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the southeastern power area, $1,000,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to $1,000,000 collected by the Southeastern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the Southeastern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2017 appropriation estimated at not more than $0: Provided further, That notwithstanding 31 U.S.C. 3302, up to $60,760,000 collected by the Southeastern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Operation and maintenance, southwestern power administrationFor expenses necessary for operation and maintenance of power transmission facilities and for marketing electric power and energy, for construction and acquisition of transmission lines, substations and appurtenant facilities, and for administrative expenses, including official reception and representation expenses in an amount not to exceed $1,500 in carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the Southwestern Power Administration, $45,643,000, to remain available until expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up to $34,586,000 collected by the Southwestern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Southwestern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2017 appropriation estimated at not more than $11,057,000: Provided further, That notwithstanding 31 U.S.C. 3302, up to $73,000,000 collected by the Southwestern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Construction, rehabilitation, operation and maintenance, western area power administrationFor carrying out the functions authorized by title III, section 302(a)(1)(E) of the Act of August 4, 1977 (42 U.S.C. 7152), and other related activities including conservation and renewable resources programs as authorized, $307,144,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended, of which $299,742,000 shall be derived from the Department of the Interior Reclamation Fund: Provided, That notwithstanding 31 U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), and section 1 of the Interior Department Appropriation Act, 1939 (43 U.S.C. 392a), up to $211,563,000 collected by the Western Area Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Western Area Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2017 appropriation estimated at not more than $95,581,000, of which $88,179,000 is derived from the Reclamation Fund: Provided further, That notwithstanding 31 U.S.C. 3302, up to $367,009,000 collected by the Western Area Power Administration pursuant to the Flood Control Act of 1944 and the Reclamation Project Act of 1939 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Falcon and amistad operating and maintenance fundFor operation, maintenance, and emergency costs for the hydroelectric facilities at the Falcon and Amistad Dams, $4,070,000, to remain available until expended, and to be derived from the Falcon and Amistad Operating and Maintenance Fund of the Western Area Power Administration, as provided in section 2 of the Act of June 18, 1954 (68 Stat. 255): Provided, That notwithstanding the provisions of that Act and of 31 U.S.C. 3302, up to $3,838,000 collected by the Western Area Power Administration from the sale of power and related services from the Falcon and Amistad Dams shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the hydroelectric facilities of these Dams and associated Western Area Power Administration activities: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2017 appropriation estimated at not more than $232,000: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred: Provided further, That for fiscal year 2017, the Administrator of the Western Area Power Administration may accept up to $323,000 in funds contributed by United States power customers of the Falcon and Amistad Dams for deposit into the Falcon and Amistad Operating and Maintenance Fund, and such funds shall be available for the purpose for which contributed in like manner as if said sums had been specifically appropriated for such purpose: Provided further, That any such funds shall be available without further appropriation and without fiscal year limitation for use by the Commissioner of the United States Section of the International Boundary and Water Commission for the sole purpose of operating, maintaining, repairing, rehabilitating, replacing, or upgrading the hydroelectric facilities at these Dams in accordance with agreements reached between the Administrator, Commissioner, and the power customers.Federal energy regulatory commissionSalaries and expensesFor expenses necessary for the Federal Energy Regulatory Commission to carry out the provisions of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including services as authorized by 5 U.S.C. 3109, official reception and representation expenses not to exceed $3,000, and the hire of passenger motor vehicles, $346,800,000, to remain available until expended: Provided, That notwithstanding any other provision of law, not to exceed $346,800,000 of revenues from fees and annual charges, and other services and collections in fiscal year 2017 shall be retained and used for expenses necessary in this account, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as revenues are received during fiscal year 2017 so as to result in a final fiscal year 2017 appropriation from the general fund estimated at not more than $0.General provisions—department of energy(including transfer and rescission of funds) 301. (a)No appropriation, funds, or authority made available by this title for the Department of Energy shall be used to initiate or resume any program, project, or activity or to prepare or initiate Requests For Proposals or similar arrangements (including Requests for Quotations, Requests for Information, and Funding Opportunity Announcements) for a program, project, or activity if the program, project, or activity has not been funded by Congress. 
(b) 
(1)Unless the Secretary of Energy notifies the Committees on Appropriations of both Houses of Congress at least 3 full business days in advance, none of the funds made available in this title may be used to— (A)make a grant allocation or discretionary grant award totaling $1,000,000 or more; 
(B)make a discretionary contract award or Other Transaction Agreement totaling $1,000,000 or more, including a contract covered by the Federal Acquisition Regulation; (C)issue a letter of intent to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B); or 
(D)announce publicly the intention to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B). (2)The Secretary of Energy shall submit to the Committees on Appropriations of both Houses of Congress within 15 days of the conclusion of each quarter a report detailing each grant allocation or discretionary grant award totaling less than $1,000,000 provided during the previous quarter. 
(3)The notification required by paragraph (1) and the report required by paragraph (2) shall include the recipient of the award, the amount of the award, the fiscal year for which the funds for the award were appropriated, the account and program, project, or activity from which the funds are being drawn, the title of the award, and a brief description of the activity for which the award is made. (c)The Department of Energy may not, with respect to any program, project, or activity that uses budget authority made available in this title under the heading Department of Energy—Energy Programs, enter into a multiyear contract, award a multiyear grant, or enter into a multiyear cooperative agreement unless— 
(1)the contract, grant, or cooperative agreement is funded for the full period of performance as anticipated at the time of award; or (2)the contract, grant, or cooperative agreement includes a clause conditioning the Federal Government's obligation on the availability of future year budget authority and the Secretary notifies the Committees on Appropriations of both Houses of Congress at least 3 days in advance. 
(d)Except as provided in subsections (e), (f), and (g), the amounts made available by this title shall be expended as authorized by law for the programs, projects, and activities specified in the Bill column in the Department of Energy table included under the heading Title III—Department of Energy in the report of the Committee on Appropriations accompanying this Act. (e)The amounts made available by this title may be reprogrammed for any program, project, or activity, and the Department shall notify the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program, project, or activity funding level to increase or decrease by more than $5,000,000 or 10 percent, whichever is less, during the time period covered by this Act. 
(f)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— (1)creates, initiates, or eliminates a program, project, or activity; 
(2)increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act; or (3)reduces funds that are directed to be used for a specific program, project, or activity by this Act. 
(g) 
(1)The Secretary of Energy may waive any requirement or restriction in this section that applies to the use of funds made available for the Department of Energy if compliance with such requirement or restriction would pose a substantial risk to human health, the environment, welfare, or national security. (2)The Secretary of Energy shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver. 
302.The unexpended balances of prior appropriations provided for activities in this Act may be available to the same appropriation accounts for such activities established pursuant to this title. Available balances may be merged with funds in the applicable established accounts and thereafter may be accounted for as one fund for the same time period as originally enacted. 303.Funds appropriated by this or any other Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2017 until the enactment of the Intelligence Authorization Act for fiscal year 2017. 
304.None of the funds made available in this title shall be used for the construction of facilities classified as high-hazard nuclear facilities under 10 CFR Part 830 unless independent oversight is conducted by the Office of Enterprise Assessments to ensure the project is in compliance with nuclear safety requirements. 305.None of the funds made available in this title may be used to approve critical decision-2 or critical decision-3 under Department of Energy Order 413.3B, or any successive departmental guidance, for construction projects where the total project cost exceeds $100,000,000, until a separate independent cost estimate has been developed for the project for that critical decision. 
306. 
(a)None of the funds made available in this or any prior Act under the heading Defense Nuclear Nonproliferation may be made available to enter into new contracts with, or new agreements for Federal assistance to, the Russian Federation. (b)The Secretary of Energy may waive the prohibition in subsection (a) if the Secretary determines that such activity is in the national security interests of the United States. This waiver authority may not be delegated. 
(c)A waiver under subsection (b) shall not be effective until 15 days after the date on which the Secretary submits to the Committees on Appropriations of both Houses of Congress, in classified form if necessary, a report on the justification for the waiver. 307. (a)New Regional ReservesThe Secretary of Energy may not establish any new regional petroleum product reserve unless funding for the proposed regional petroleum product reserve is explicitly requested in advance in an annual budget submission and approved by the Congress in an appropriations Act. 
(b)The budget request or notification shall include— (1)the justification for the new reserve; 
(2)a cost estimate for the establishment, operation, and maintenance of the reserve, including funding sources; (3)a detailed plan for operation of the reserve, including the conditions upon which the products may be released; 
(4)the location of the reserve; and (5)the estimate of the total inventory of the reserve. 
308.
(a)Any unobligated balances available from amounts appropriated in prior fiscal years for the following accounts that were apportioned in Category C (as defined in section 120 of Office of Management and Budget Circular No A–11), are hereby rescinded in the specified amounts: (1)Atomic Energy Defense Activities—National Nuclear Security Administration—Weapons Activities, $64,126,393.
(2)Atomic Energy Defense Activities—National Nuclear Security Administration—Defense Nuclear Nonproliferation, $19,127,803. (3)Atomic Energy Defense Activities—National Nuclear Security Administration—Naval Reactors, $307,262.
(b)No amounts may be rescinded under subsection (a) from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 309.Not to exceed $2,000,000, in aggregate, of the amounts made available by this title may be made available for project engineering and design of the Consolidated Emergency Operations Center.   
IVIndependent agenciesAppalachian regional commissionFor expenses necessary to carry out the programs authorized by the Appalachian Regional Development Act of 1965, notwithstanding 40 U.S.C. 14704, and for expenses necessary for the Federal Co-Chairman and the Alternate on the Appalachian Regional Commission, for payment of the Federal share of the administrative expenses of the Commission, including services as authorized by 5 U.S.C. 3109, and hire of passenger motor vehicles, $146,000,000, to remain available until expended.Defense nuclear facilities safety boardSalaries and expensesFor expenses necessary for the Defense Nuclear Facilities Safety Board in carrying out activities authorized by the Atomic Energy Act of 1954, as amended by Public Law 100–456, section 1441, $31,000,000, to remain available until September 30, 2018.Delta regional authoritySalaries and expensesFor expenses necessary for the Delta Regional Authority and to carry out its activities, as authorized by the Delta Regional Authority Act of 2000, notwithstanding sections 382C(b)(2), 382F(d), 382M, and 382N of said Act, $15,000,000, to remain available until expended.Denali commissionFor expenses necessary for the Denali Commission including the purchase, construction, and acquisition of plant and capital equipment as necessary and other expenses, $11,000,000, to remain available until expended, notwithstanding the limitations contained in section 306(g) of the Denali Commission Act of 1998: Provided, That funds shall be available for construction projects in an amount not to exceed 80 percent of total project cost for distressed communities, as defined by section 307 of the Denali Commission Act of 1998 (division C, title III, Public Law 105–277), as amended by section 701 of appendix D, title VII, Public Law 106–113 (113 Stat. 1501A–280), and an amount not to exceed 50 percent for non-distressed communities.Northern border regional commissionFor expenses necessary for the Northern Border Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $5,000,000, to remain available until expended: Provided, That such amounts shall be available for administrative expenses, notwithstanding section 15751(b) of title 40, United States Code.Southeast crescent regional commissionFor expenses necessary for the Southeast Crescent Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $250,000, to remain available until expended.Nuclear regulatory commissionSalaries and expensesFor expenses necessary for the Commission in carrying out the purposes of the Energy Reorganization Act of 1974 and the Atomic Energy Act of 1954, $936,121,000, including official representation expenses not to exceed $25,000, to remain available until expended, of which $20,000,000 shall be derived from the Nuclear Waste Fund: Provided, That of the amount appropriated herein, not more than $7,500,000 may be made available for salaries, travel, and other support costs for the Office of the Commission, to remain available until September 30, 2018, of which, notwithstanding section 201(a)(2)(c) of the Energy Reorganization Act of 1974 (42 U.S.C. 5841(a)(2)(c)), the use and expenditure shall only be approved by a majority vote of the Commission: Provided further, That revenues from licensing fees, inspection services, and other services and collections estimated at $786,853,000 in fiscal year 2017 shall be retained and used for necessary salaries and expenses in this account, notwithstanding 31 U.S.C. 3302, and shall remain available until expended: Provided further, That of the amounts appropriated under this heading, not less than $5,000,000 shall be for activities related to the development of regulatory infrastructure for advanced nuclear technologies, and $18,000,000 shall be for international activities, except that the amounts provided under this proviso shall not be derived from fee revenues, notwithstanding 42 U.S.C. 2214:Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2017 so as to result in a final fiscal year 2017 appropriation estimated at not more than $149,268,000: Provided further, That of the amounts appropriated under this heading, $10,000,000 shall be for university research and development in areas relevant to the Commission’s mission, and $5,000,000 shall be for a Nuclear Science and Engineering Grant Program that will support multiyear projects that do not align with programmatic missions but are critical to maintaining the discipline of nuclear science and engineering.Office of inspector generalFor expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $12,129,000, to remain available until September 30, 2018: Provided, That revenues from licensing fees, inspection services, and other services and collections estimated at $10,044,000 in fiscal year 2017 shall be retained and be available until September 30, 2018, for necessary salaries and expenses in this account, notwithstanding section 3302 of title 31, United States Code: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2017 so as to result in a final fiscal year 2017 appropriation estimated at not more than $2,085,000: Provided further, That of the amounts appropriated under this heading, $969,000 shall be for Inspector General services for the Defense Nuclear Facilities Safety Board, which shall not be available from fee revenues.Nuclear waste technical review boardSalaries and expensesFor expenses necessary for the Nuclear Waste Technical Review Board, as authorized by Public Law 100–203, section 5051, $3,600,000, to be derived from the Nuclear Waste Fund, to remain available until September 30, 2018.General provisions—independent agencies 401.The Nuclear Regulatory Commission shall comply with the July 5, 2011, version of Chapter VI of its Internal Commission Procedures when responding to Congressional requests for information. 
402. 
(a)The amounts made available by this title for the Nuclear Regulatory Commission may be reprogrammed for any program, project, or activity, and the Commission shall notify the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program funding level to increase or decrease by more than $500,000 or 10 percent, whichever is less, during the time period covered by this Act. (b) (1)The Nuclear Regulatory Commission may waive the notification requirement in subsection (a) if compliance with such requirement would pose a substantial risk to human health, the environment, welfare, or national security. 
(2)The Nuclear Regulatory Commission shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver and shall provide a detailed report to the Committees of such waiver and changes to funding levels to programs, projects, or activities. (c)Except as provided in subsections (a), (b), and (d), the amounts made available by this title for Nuclear Regulatory Commission—Salaries and Expenses shall be expended as directed in the report of the Committee on Appropriations accompanying this Act. 
(d)None of the funds provided for the Nuclear Regulatory Commission shall be available for obligation or expenditure through a reprogramming of funds that increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act. (e)The Commission shall provide a monthly report to the Committees on Appropriations of both Houses of Congress, which includes the following for each program, project, or activity, including any prior year appropriations— 
(1)total budget authority; (2)total unobligated balances; and 
(3)total unliquidated obligations.  VGeneral provisions 501.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913.  
502. 
(a)None of the funds made available in title III of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the report of the Committee on Appropriations accompanying this Act, or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality. (b)None of the funds made available for any department, agency, or instrumentality of the United States Government may be transferred to accounts funded in title III of this Act, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the report of the Committee on Appropriations accompanying this Act, or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality. 
(c)The head of any relevant department or agency funded in this Act utilizing any transfer authority shall submit to the Committees on Appropriations of both Houses of Congress a semiannual report detailing the transfer authorities, except for any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality, used in the previous 6 months and in the year-to-date. This report shall include the amounts transferred and the purposes for which they were transferred, and shall not replace or modify existing notification requirements for each authority. 503.None of the funds made available by this Act may be used in contravention of Executive Order No. 12898 of February 11, 1994 (Federal Actions to Address Environmental Justice in Minority Populations and Low-Income Populations).  
504. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.
505.None of the funds made available by this Act may be used to conduct closure of adjudicatory functions, technical review, or support activities associated with Yucca Mountain geologic repository license application, or for actions that irrevocably remove the possibility that Yucca Mountain may be a repository option in the future. 506.None of the funds made available by this Act may be used to further implementation of the coastal and marine spatial planning and ecosystem-based management components of the National Ocean Policy developed under Executive Order No. 13547 of July 19, 2010.
507.None of the funds made available by this Act may be used for the removal of any federally owned or operated dam.Spending reduction account 508.The amount by which the applicable allocation of new budget authority made by the Committee on Appropriations of the House of Representatives under section 302(b) of the Congressional Budget Act of 1974 exceeds the amount of proposed new budget authority is $0.This Act may be cited as the Energy and Water Development and Related Agencies Appropriations Act, 2017.    April 26, 2016 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed  